DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 7/30/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Kang et al. (US 2016/0178805) discloses (shown below) a pressing ring, comprising:
an annular body forming a light through hole; 
a first sheared edge formed on the annular body; and 
a second sheared edge formed on the annular body,
the body comprises an inner side wall around an optical axis and forming the light through hole, an object-side wall extending from an edge of the inner side wall close to an object side in a direction facing away from the optical axis, an image-side wall opposite to the object-side wall and extending from an edge of the inner side wall close to an image side in a direction facing away from the optical axis, and an outer side wall extending from an edge of the object-side wall facing away from the inner side wall to the image-side wall; the object-side wall comprises an abutting surface surrounding the inner side wall and connected to the inner side wall, and 


    PNG
    media_image1.png
    286
    629
    media_image1.png
    Greyscale

Shimizu et al.(US 2007/0076309), in the same field of endeavor, further discloses (shown below) glue-dispensing surrounding the abutting surface

    PNG
    media_image2.png
    493
    529
    media_image2.png
    Greyscale



Additionally Shimizu et al. (US 7,929,223), Kuwahara et al. (US 2011/0199695), Kuwahara et al. (US 8,259,403), Kang et al. (US 2018/0149778), Yoshizawa (US 2005/0122600), Matsushima (US 2007/0047110), Pizzo et al. (US 9,568,808), Pizzo et al. (US 2016/0041453), Lamontague et al. (US 2016/0084281), and Lamontague et al. (US 10,288,095), as well as the prior art of record, do not remedy the deficiencies of Kang and Shimizu.
Claims 1-8 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of allowable independent claim 1:  The prior art of record does not disclose or suggest a pressing ring comprising “a glue-dispensing groove surrounding the abutting surface and connected to the abutting surface; and each of the first sheared edge and the second sheared edge is located in the glue-dispensing groove”, along with other claim limitations.  Claims 2-8 are allowable due to pendency on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2020/0041754), Shimizu et al. (US 7,929,223), Kuwahara et al. (US 2011/0199695), Kuwahara et al. (US 8,259,403), Kang et al. (US 2018/0149778), Yoshizawa (US 2005/0122600), Matsushima (US 2007/0047110), Pizzo et al. (US 9,568,808), Pizzo et al. (US 2016/0041453), Lamontague et al. (US 2016/0084281), and Lamontague et al. (US 10,288,095) are cited to show similar pressing rings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872